United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1154
                                    ___________

United States of America,              *
                                       *
                   Appellee,           *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of South Dakota.
James Felician Stead, Sr., also        *
known as Felician James Stead, Sr.,    *      [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                            Submitted: September 7, 1999
                                Filed: September 14, 1999
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       After a jury trial, James Felician Stead, Sr., was convicted of aggravated sexual
abuse of a minor. See 18 U.S.C. §§ 1153, 2241(c), and 2246(2). On appeal, Stead
challenges the constitutionality of Federal Rule of Evidence 413, which allows
evidence of similar crimes in sexual assault cases. Stead's challenge, however, is
foreclosed by this court's decision in United States v. Mound, 149 F.3d 799 (8th Cir.
1998), cert. denied, 119 S. Ct. 842 (1999). Stead also contends the district court
abused its discretion under Federal Rules of Evidence 403 and 413 by admitting
evidence of a past conviction for lewd conduct with a minor. A review of the record
shows that Stead's contention is without merit. See Mound, 149 F.3d at 801-02
(finding no abuse of discretion where district court undertook Rule 403 balancing, past
conviction was for conduct similar to current charged conduct, and there was no
evidence past conviction presented any danger of unfair prejudice beyond that
presented by all propensity evidence allowed by Rule 413). We affirm. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-